PD-0616-15
                                    CASE   NO.   10-14-00211-CR                mm
Melvin       Lee    Sanders       III
                                                              In   the   ^rtW**""
                                                                         Cc
v   .                                                         Criminal-Appeals         in
                                                              Austin , T
The     State      of    Texas

                         MOTION FOR AN EXTENSION OF TIME TO FILE
                            PETITION FOR DISCRETIONARY REVIEU .
                               PER T.R.A.P. 68.2(c) & 10.5


Now comes Appellant Melvin Lee Sanders III, an inmate, seeking
an extension of time to file his Petition for Discretionary
Review.       Appellant declares the following:

1. The Court of Appeals, Tenth District of Texas, on May 7, 2015
        under Cause No. 10-14-00211-CR affirmed the trial court's
        judgement.                                                                FILED IN
2. Appellant desires to file a Petition for Discretionar^TCIslNAtiAPPEALS
        The current due date is:             June 6, 2015
                                                                                     22 2015

        Appellant is seeking a 60 day extension                               Abel Acosta, Clerk
        Appellant presents the folloujing basis for his request:
         Appellant is an inmate and has no access to modern research
         tools,     office machinery etc.
         Appellant is afforded only limited access to the law library
         (10 hours/week), and that at the convenience of officials.
         Appellant is a layman at law, substantially slowing his re
         search, analysis,.and writing.
         Appellant lacks the required court documents and must seek
        them via a protracted mail exchange with the courts.
    6. No previous extensions have been granted.

    PRAYER
    Appellant prays the court grant a 60 day extension per T.R.A.P.
    2 and    68.2(c).

    Respectfully submitted,
                                                            Melvin Lee Sanders III
                                                            Pro-Se Appellant
    Melvin    Lee       Sanders    III                      TDCJ-ID # 01931978
                                                            2661 FM 2054 Coffield Unit
    May 15, 2015
                                                            Tennessee Colony, TX 75884